                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 1 of 22 PageID #: 18
                                                              2122-CC00178
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 2 of 22 PageID #: 19
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 3 of 22 PageID #: 20
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 4 of 22 PageID #: 21
                                                              2122-CC00178
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 5 of 22 PageID #: 22
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 6 of 22 PageID #: 23
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 7 of 22 PageID #: 24
                                                              2122-CC00178
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 8 of 22 PageID #: 25
                                                                                 Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 9 of 22 PageID #: 26
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 10 of 22 PageID #: 27
                                                               2122-CC00178
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 11 of 22 PageID #: 28
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 12 of 22 PageID #: 29
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 13 of 22 PageID #: 30
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 14 of 22 PageID #: 31
                                                               2122-CC00178
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 15 of 22 PageID #: 32
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 16 of 22 PageID #: 33
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 17 of 22 PageID #: 34
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 18 of 22 PageID #: 35
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 19 of 22 PageID #: 36
                                                               2122-CC00178
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 20 of 22 PageID #: 37
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 21 of 22 PageID #: 38
                                                                                  Electronically Filed - City of St. Louis - January 21, 2021 - 04:39 PM
Case: 4:21-cv-00289-DDN Doc. #: 1-5 Filed: 03/08/21 Page: 22 of 22 PageID #: 39
                                                               2122-CC00178
